Exhibit 10.1

 

AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT

 

This AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT (this “Amendment”), is made and
entered into as of October 4, 2019, between Medavate Corp., a Colorado
corporation (“Buyer”) and Ocugen, Inc., a Delaware corporation formerly known as
Histogenics Corporation (“Seller”). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in that certain
Asset Purchase Agreement dated as of May 8, 2019 between Buyer and Seller, as
amended by that certain Amendment No. 1 to Asset Purchase Agreement dated
September 26, 2019 (collectively, the “Asset Purchase Agreement”).

 

RECITALS

 

A.            Section 5.01 of the Asset Purchase Agreement provides that the
Asset Purchase Agreement may be amended if such amendment or waiver is in
writing and is signed by each party to the Asset Purchase Agreement.

 

B.            The parties wish to amend the Asset Purchase Agreement as set
forth in this Amendment, such amendment to be effective as of the date hereof.

 

AGREEMENT

 

The parties to this Amendment, intending to be legally bound, hereby agree as
follows:

 

1.                  Amendments.

 

1.1                   Section 1.05 of the Asset Purchase Agreement shall be
amended and restated in its entirety as follows:

 

“Section 1.05. Purchase Price. Subject to the terms of Section 1.06 below, the
purchase price for the Purchased Assets (the “Purchase Price”) shall be
$7,000,000, which amount shall be paid by Buyer to Seller on the Closing Date
(as defined below).  Both parties agree that earlier partial payments will be
acceptable and applied to the $7,000,000 purchase price.”

 

1.2                   Section 1.06 of the Asset Purchase Agreement shall be
amended and restated in its entirety as follows:

 

“Section 1.06. Closing. Unless mutually agreed in writing by Seller and Buyer
otherwise, the closing of the Transactions contemplated hereby (the “Closing”)
shall take place at 9:00 a.m. Eastern Time on the earlier of (a) October 31st,
2019, or (b) two business days after Buyer obtains financing in an amount no
less than the Purchase Price (as applicable, the “Closing Date”).  In the event
that the Closing does not occur on or prior to October 31st, 2019, (x) Seller
may terminate this Agreement at any time after such date, and (y) in the event
that Seller does not terminate this Agreement, the Purchase Price shall increase
10% per month for each month (or any portion thereof) between October 31st, 2019
and the Closing Date.  For example, if the Closing Date is November 8, 2019, the
Purchase Price will be $7,700,000.”

 

1.3                   Section 1.08 of the Asset Purchase Agreement shall be
added in its entirety as follows:

 

--------------------------------------------------------------------------------



 

“Section 1.08. Royalties. From and after the Closing, and until the earlier of
(a) expiration of the last-to-expire patent included in the Intellectual
Property Rights, or (b) 10 years after commercial launch, Buyer agrees to pay,
and to cause its affiliates and licensees to pay, to Seller royalties equal to
1% of net sales (computed in accordance with GAAP) of NeoCart product for knee
cartilage replacement procedures.  Such royalties shall be reported and paid
within 30 days after the expiration of each calendar quarter following
commercial launch, and shall be subject to audit by Seller.

 

1.4                   Seller shall have no liability with respect to, and Buyer
shall not be excused from its performance under the Asset Purchase Agreement as
a result of, any failure of the representations and warranties of Seller set
forth in Sections 2.04, 2.05 and 2.06 of the Asset Purchase Agreement to be true
and correct at any time after the date of the Merger.

 

2.                        Continuing Effectiveness; Entire Agreement. Except as
expressly modified by this Amendment, the Asset Purchase Agreement shall remain
in full force and effect in accordance with its terms. This Amendment shall be
deemed an amendment to the Asset Purchase Agreement and shall become effective
when executed and delivered by the Parties. Upon the effectiveness of this
Amendment, all references in the Asset Purchase Agreement to “the Agreement” or
“this Agreement,” as applicable, shall refer to the Asset Purchase Agreement, as
modified by this Amendment. This Amendment constitutes the entire agreement
between and among the parties hereto with respect to the subject matter hereof,
and supersedes in their entirety all prior negotiations and agreements with
respect to such subject matter, whether written or oral.

 

3.                  Governing Law. This Amendment shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, regardless of
the Laws that might otherwise govern under applicable principles of conflicts of
laws. If any provision of this Amendment is determined by an arbitrator or court
of competent jurisdiction to be illegal or unenforceable, such provision will be
enforced to the maximum extent possible and the other provisions will remain
effective and enforceable. BUYER REPRESENTS THAT IT HAS CONSULTED WITH COUNSEL
OF ITS CHOICE OR HAS CHOSEN VOLUNTARILY NOT TO DO SO SPECIFICALLY WITH RESPECT
TO THIS AMENDMENT AND THE ASSET PURCHASE AGREEMENT.

 

4.                   Headings. The bold-faced headings and table of contents
contained in this Amendment are for convenience of reference only, shall not be
deemed to be a part of this Amendment and shall not be referred to in connection
with the construction or interpretation of this Amendment.

 

5.                   Assignability. This Amendment shall be binding upon, and
shall be enforceable by and inure solely to the benefit of, the Parties and
their respective successors and assigns.

 

6.                  Counterparts; Exchanges by Facsimile. This Amendment may be
executed in several counterparts, each of which shall be deemed an original and
all of which shall constitute one and the same instrument. The exchange of a
fully executed Amendment (in counterparts or otherwise) by all Parties by
electronic transmission in .PDF format shall be sufficient to bind the Parties
to the terms and conditions of this Agreement.

 

7.                  Miscellaneous. Article 5 of the Asset Purchase Agreement is
hereby incorporated into this Amendment mutatis mutandis.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first above written.

 

 

MEDAVATE CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

OCUGEN, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

SIGNATURE PAGE TO AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------